Citation Nr: 1817875	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-49 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of left ring finger injury. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran also perfected an appeal as to the December 2013 denial of increased ratings for deviated septum and hemorrhoids, and service connection for bilateral knee, teeth, and hearing loss disabilities.  A statement of the case was issued in December 2015 and a substantive appeal was filed in February 2016.  However, the Veteran requested a videoconference hearing, thus, these issues will be addressed separately following his requested Board hearing. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA must provide an examination when there is competent evidence of persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d).  The threshold for finding that symptoms of a disability may be associated with service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, although specific treatment for a fractured/injured left ring finger was not noted in the service treatment records, there is competent lay evidence of symptoms during and since service.  In the Veteran's June 2016 notice of disagreement, the Veteran indicated that he injured/fractured his left ring finger as the result of an accident on the flight line in 1957 while stationed at Moffett Air Field in California.  He reported that he was taken to sick bay and a splint was placed on his finger.  In a July 2014 statement from the Veteran's former fellow service member, he reported that he recalled the Veteran got injured on the flight line and he took him to the sick bay for examination.  As there is some competent lay evidence of an in-service injury and manifestations of symptoms related to the claimed condition during and since service, the Board finds that the Veteran must be afforded a VA examination to determine whether this disability is related to or had its onset during service.  See McLendon, 20 Vet. App. at 83.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006) (holding lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).    

With regard to his service treatment records, the Veteran indicated that he was informed that his records from the Moffett Air Field were lost in a fire.  The Board notes that the Veteran's service treatment records appear to have associated with the record.  However, the Veteran and his former service member assert that the Veteran went to the sick bay, thus, the Board finds the Veteran's military personnel records, to include any available morning reports, should be associated with the record. 

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  Expedited handling is requested.)

1.  Obtain all military personnel records, to include any available morning reports.

2.  Schedule the Veteran for a VA examination, with a qualified VA physician to determine the etiology of his fracture/injury residuals of the left ring finger.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.

Based on the examination and review of the record, the examiner should determine whether it is as least as likely as not (50 percent probability or more) that the residuals of the left ring finger fracture/injury had its onset during service or was otherwise causally or etiologically related to service.  In answering this question, the physician should also address the Veteran's contention as to the in-service injury. 

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

3.  After completing the above, and any other development deemed necessary, readjudicate the claim.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




